On the defendant’s motion for summary judgment, the court found that the plaintiffs had not raised a triable issue of fact *791as to "serious injury” within the meaning of Insurance Law § 5102 (d) (Insurance Law former § 671 [4]; see, Brown v Visan Fuel Oil Co., 114 AD2d 396). Nothing in the record persuades us that this conclusion was erroneous. By the injured plaintiffs own account, the consequences of the accident involving the plaintiffs and the defendant were too minor for any injury she suffered to have resulted in permanent loss of use, or permanent consequential use of a body organ, member or function or significant limitation of such use, or to have been a substantial daily impediment to the injured plaintiff’s usual and customary activities (see, Insurance Law § 5102 [d]). Mollen, P. J., Brown, Weinstein and Rubin, JJ., concur.